Citation Nr: 9909257
Decision Date: 03/02/99	Archive Date: 06/24/99

DOCKET NO. 95-37 682               DATE MAR 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

Entitlement to service connection for a chronic disability
manifested by fatigue, trouble sleeping, a nervous problem,
headaches, breathing problems, chest pain, and aching joints due to
an undiagnosed illness claimed as secondary to Persian Gulf War
service.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Board

WITNESSES AT HEARING ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 1970 and
pertinent active duty for training from September 1990 to June
1991. The veteran also had additional periodic active duty for
training from 1971 to 1991 in the United States Army National
Guard.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered in August 1995, in which the Jackson,
Mississippi, Regional Office (RO) of the Department of Veterans
Affairs (VA) denied the veteran's claim of entitlement to service
connection for a chronic disability manifested by fatigue, -trouble
sleeping, a nervous problem, headaches, breathing problems, chest
pain, and aching joints due to an undiagnosed illness claimed as
secondary to Persian Gulf War service. The veteran subsequently
perfected an appeal of that decision. A video conference hearing on
this claim was held on October 28, 1998, before Jeff Martin,, who
is a member of the Board and was designated by the chairman to
conduct that hearing, pursuant to 38 U.S.C.A. 7102(b) (West 1991).

FINDINGS OF FACT

1. The veteran's service records indicate that he had active
service in the Southwest Asia theater of operations during the
Persian Gulf War.

2. The veteran's onset of headaches and breathing problems occurred
prior to his service in the Southwest theater of operations during
the Persian Gulf War.

3. The veteran's nervous disorder and sleeplessness have been
diagnosed as dysthymia and a symptom of dysthymia, respectively,
and his breathing problems have been identified as sarcoidosis with
restrictive ventilatory impairment.

4. There is no competent evidence relating the veteran's
sarcoidosis, dysthymia, or headaches to his periods of active
service or active duty for training.

CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic
disability manifested by headaches, a nervous problem,
sleeplessness and a breathing disorder due to an undiagnosed
illness is not well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a claim
is whether the veteran has met his initial obligation of submitting
evidence of a well-grounded claim. See 38 U.S.C.A. 5107(a);
Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza v. Brown, 7
Vet. App. 498 (1995), affd. 78 F.3d 604 (Fed. Cir. 1996) (Table).
In order for a claim to be well-grounded, there must be competent
evidence of a current disability as provided by a medical
diagnosis; incurrence or aggravation of a disease or injury in
service as provided by lay or medical evidence; and a nexus between
the in service injury or disease and the current disability.
Caluza, at 506.

Entitlement to service connection for a particular disability
requires evidence of the existence of a current disability and
evidence that the disability resulted from a disease or injury
incurred in or aggravated during active military service. 38
U.S.C.A. 101(16), 1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(1998). Active military service includes active duty, any period of
active duty training during which the individual was disabled or
died from a disease or injury incurred

or aggravated in the line of duty, and any period of inactive duty
training during which the individual was disabled or died from an
injury incurred or aggravated in the line of duty. 38 U.S.C.A.
101(24), 106 (West 1991). Service connection may also be granted
for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1998).

Additionally, service connection may be granted for objective
indications of a chronic disability resulting from an illness or
combination of illnesses manifested by one or more signs or
symptoms, to include, but not limited to, fatigue, signs or
symptoms involving skin, headaches, muscle pain, joint pain,
neurologic signs or symptoms, neuropsychologic signs or symptoms,
signs or symptoms involving the respiratory system (upper or
lower), sleep disturbances, gastrointestinal signs or symptoms,
cardiovascular signs or symptoms, abnormal weight loss, or
menstrual disorders. 38 C.F.R. 3.317(a)(b) (1998). The chronic
disability must have 1:)became manifest either during active
military, naval, or air service in the Southwest Asia theater of
operations during the Persian Gulf War, or to a degree of 10
percent or more not later than December 31, 2001 , and must not be
attributed to any known clinical diagnosis by history, physical
examination, or laboratory tests. 38 C.F.R. 3.317(a) (1998).

Objective indications of a chronic disability include both "signs,"
in the medical sense of objective evidence perceptible to an
examining physician, and other, nonmedical indicators that are
capable of independent verification. 38 C.F.R. 3.317(a)(2) (1998).
Further, a chronic disability is one that has existed for 6 months
or more, including disabilities that exhibit intermittent episodes
of improvement and worsening over a 6-month period. 38 C.F.R.
3.317(a)(3) (1998). The 6-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest. Id.

- 4 -

However, compensation shall not be paid pursuant to 38 C.F.R.
3.317(a), if there is affirmative evidence that an undiagnosed
illness, (1) was not incurred during active military, naval, or air
service in the Southwest Asia theater of operations during the
Persian Gulf War; (2) was caused by a supervening condition or
event ,that occurred between the veteran's most recent departure
form active duty in the Southwest Asia theater of operations during
the Persian Gulf War and the onset of the illness; or (3) is the
result of the veteran's own willful misconduct or the abuse of
alcohol or drugs. 38 C.F.R. 3.317(c) (1998).

A Persian Gulf Veteran is a veteran who served on active military,
naval, or air service in the Southwest Asia theater of operations
during the Persian Gulf War. 38 C.F.R. 3.317(d) (1998). The
Southwest Asia theater of operations includes Iraq, Kuwait, Sapdi
Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain,
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the
airspace above these locations. Id.

For the reasons discussed below, the Board finds that the veteran's
claim of entitlement to service connection for a chronic disability
manifested by headaches, a nervous disorder, sleeplessness, and a
breathing disorder due to an undiagnosed illness is not well
grounded. Although the RO did not specifically state that it denied
the veteran's claim on the basis that it was not well grounded, the
Board concludes that this was not prejudicial to the veteran. See
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the Board
decision disallowed a claim on the merits where the United States
Court of Veterans Appeals (Court) finds the claim to be not well
grounded, the appropriate remedy is to affirm, rather than vacate,
the Board's decision, on the basis of nonprejudicial error). The
Board, therefore, concludes that denying the appeal on this issue
because the claim is not well grounded is not prejudicial to the
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

5 -

Where a claim is not well grounded it is incomplete and no duty to
assist attaches. 38 U.S.C.A. 5103(a) (West 1991); McKnight v.
Gober, 131 F. 3d 1483 (Fed. Cir. 1997). However, where a claimant
puts the VA on notice of the existence of evidence which would make
the claim well grounded, the VA is obliged under 38 U.S.C.A.
5103(a) (West 1991) to advise the claimant of the evidence needed
to complete his application. Robinette v. Brown, 8 Vet. App. 69,
77-80 (1995). unlike the situation in Robinette, the veteran has
not put the VA on notice of the existence of any specific,
particular piece of evidence that, if submitted , might make the
claim well grounded.

In the present case, the medical records reveal that the veteran
first complained of headaches in a June 1989 VA compensation
examination wherein the examiner rioted a history of migraine
headaches for which the veteran takes Tylenol. Additionally, in a
December 1994 VA neurological examination report, the veteran's
headaches were identified as muscle contraction headaches, and no
objective abnormality was found. Given this medical evidence, the
record indicates that the veteran's headaches pre-dated his service
in the Southwest Asia theater of operations.

Additionally, the record reveals that the veteran's breathing
problems and shortness of breath were diagnosed and treated prior
to his service in Southwest Asia during the Persian Gulf War.
Medical records indicate that in August 1986 pulmonary function
tests revealed restrictive pattern and a chest x-ray showed
adenopathy with some element of interstitial lung disease. He was
diagnosed with sarcoidosis. This conclusion was confirmed in a June
1989 VA compensation examination wherein the medical evidence again
revealed sarcoidosis and granulomas on the right base of the lung.
Pulmonary function tests taken at this time also revealed a mild
restrictive ventilatory impairment. Chest x-rays from December 1994
show no presence of active pulmonary disease, but outpatient
treatment records indicate regular treatment for renal sarcoidosis.

6 -

Because the veteran's breathing problems and headaches began well
prior to the onset of the Persian Gulf War in August 1990, see 38
U.S.C.A. 101(33) (West 199 1), they were not "incurred during
active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War," 38 U.S.C.A. ,
3.317(c)(1) (1998) (emphasis added). Therefore, his claim does not
meet the criteria for service connection under the regulations
governing compensation for chronic disabilities due to undiagnosed
illnesses. 38 C.F.R. 3.317 (1998), and these symptoms cannot be
part of a chronic disability incurred during the Persian Gulf War.

Additionally, with regard to the veteran's claim of breathing
problems as an objective indication of a chronic disability, his
breathing problems have been diagnosed or attributed to his
sarcoidosis with mild restrictive ventilatory impairment.
Consequently, aside from its presence prior to the Persian Gulf
War, his objective indication of breathing problems cannot be
attributed to an undiagnosed illness, which also makes 38 C.F.R.
3.317 inapplicable.

Along the same lines, the veteran's nervous problem, claimed as
part of the objective indications of his undiagnosed illness has
also been diagnosed as dysthymia. VA outpatient treatment records
indicate that he is being treated at the VA mental health clinic
for dysthymia, and has been so treated since at least 1995. These
records also reveal that his sleeplessness has been related to this
diagnosed psychiatric disorder. Accordingly, as with his breathing
problems, his claimed objective indications of a nervous problem
and sleeplessness cannot be attributed to an undiagnosed illness,
since they have been identified as dysthymia with the accompanying
symptom of sleeplessness.

Although the veteran's sarcoidosis, headaches, and dysthymia are
not service- connectable under 38 C.F.R. 3.317, these disabilities
should still be addressed under the direct service connection
provisions. A review of the record reveals that there is no medical
evidence of record relating his sarcoidosis, mild restrictive

- 7 -
ventilatory impairment, or headaches to his periods of active
service or active duty for training.

To the extent that the veteran is challenging the diagnoses and the
etiology of these disabilities, he has not provided medical
evidence contradicting the diagnoses and medical opinions of
record, and his sworn testimony and other statements are not
competent evidence to establish the diagnosis or etiology of the
identified disabilities. Medical diagnosis and causation involve
questions that are beyond the range of common experience and common
knowledge and require the special knowledge and experience of a
trained physician. Ruiz v. Gober, 10 Vet. App. 3 52, 356 (1997);
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993). The record contains no indication
that he has such knowledge or experience.

Accordingly, in the absence of a medical nexus between his
diagnosed disabilities and his period of active service or any
medical evidence that they were incurred on active duty for
training, service connection on a direct basis is not possible, and
any claims of such entitlement are denied as not well-grounded.

ORDER

Entitlement to service connection for a chronic disability
manifested by headaches, a breathing problem, sleeplessness, and a
nervous disorder due to an undiagnosed illness is denied.

REMAND

After a review of the record, it is the opinion of the Board that
additional development of the evidence should be accomplished prior
to further consideration of the veteran's claim of entitlement to
service connection for a chronic disability manifested by aching
joints, chest pain, and fatigue due to an undiagnosed illness.

- 8 -

A review of the medical evidence of record reveals that the veteran
has complained of elbow, knee, foot and shoulder pain. A July 1997
VA joint examination notes that the examiner's impression was that
rheumatoid arthritis needed to be ruled out, but there was no
follow-up. Outpatient treatment records reveal diagnoses of gout
for the elbows and feet, and a November 1994 VA joint examination
diagnosed polyarthralgias and tenderness with no evidence of active
synovitis. Additionally, a June 1989 VA compensation examination
report noted that the veteran had a compression deformity at C-4,
C-5, C-6, and C-7. However, none of the examiners have rendered
opinions as to whether there was clinical, objective evidence of
the veteran's asserted symptoms, what that evidence was, or made an
attempt to resolve the conflicting medical impressions surrounding
his aching joints.

This is also true of the veteran's claimed fatigue and chest pain.
While an August 1997 VA examination report notes a diagnosis of
atypical chest pain of unknown etiology, the examiner failed to
discuss any objective signs of this chest pain in his report, and
the medical evidence revealed a normal electrocardiogram and no
other abnormalities. As for the veteran's fatigue, the record is
unclear as to what objective signs support this claimed symptom or
whether it is part of the veteran's diagnosed psychiatric disorder.

Consequently, as the record stands, it is unclear whether there is
medical evidence to support the veteran's claimed symptoms or
whether any of the symptoms are affiliated with a diagnosed
illness. Accordingly, because it is not the function of the Board
to make medical determinations, see Colvin v. Derwinski, 1 Vet.
App. 171 (1991), this claim is remanded to the RO so that an
examination can be scheduled, and the above information can be
requested from the examiner. The Board notes that if specialist
examinations are appropriate to rule out known diagnoses, such
examination(s), i.e. orthopedic, cardiovascular, pulmonary,
neurology, psychiatry, should be scheduled. See Veteran's Benefits
Administration, (VBA) Circular 20- 92-29 (July 2, 1997).

While the Board regrets the delay involved in remanding this case,
under the circumstances discussed above, it is felt that proceeding
with a decision on the merits at this time would not withstand
scrutiny by the Court. For that reason, to ensure due process, and
to ensure that the VA has met its duty to assist the veteran in
developing the facts pertinent to his appeal, the case is REMANDED
to the RO for the following development:

1. The RO should notify the veteran that if he has any additional
lay or medical evidence he wishes to submit to support his claim he
may do so, particularly evidence he may have obtained and which may
not currently be in the claims file.

2. Upon completion of the above actions and association of any
additional evidence with the claims file, the RO should schedule
the veteran for a VA examination(s) for his chronic disability
manifested by aching joints, fatigue, and chest pain due to an
undiagnosed illness, claimed as secondary to Persian Gulf War
service. The RO should also inform the veteran of the consequences
of failing to report for the scheduled examination. It is very
important that the examiner(s) be afforded an opportunity to review
the veteran's claims file prior to the examination. The examiner(s)
should be requested to address each of the veteran's identified
signs or symptoms individually, providing an opinion as to whether
or not there are any clinical, objective indications of these
symptoms. If such objective evidence is present, the examiner
should provide a description of the evidence or indications.
Furthermore,for each and every symptom alleged by the veteran,
(aching joints, fatigue, chestpain), the examiner should provide an
opinion as to whether the

symptom is attributable to a "known " clinical diagnosis, in light
of the medical history and examination findings. If so, the
examiner should identify the diagnosed disorder, explain the basis
for the diagnosis, and render an opinion as to the etiological
basis of the diagnosed disorder and its date of onset. All
necessary tests and studies should be performed and the findings
then reported in detail. If specialist examinations are appropriate
to rule out known diagnoses, such examination(s), i.e. orthopedic,
neurology, psychiatry, should be scheduled. VBA Circular 20-92-29
(July 2, 1997). The claimsfolder, a copy of 38 C.F.R. 3.317, and a
copy of this REMAND shall be made available to the the examiner(s)
prior to the examination.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record and consider
all the additional evidence. If any benefit sought, for which an
appeal has been perfected, remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case, and given the opportunity to respond thereto with additional
argument and/or evidence.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate

action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN

Member, Board of Veterans' Appeals

12 -

